Citation Nr: 0629129	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  06-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private hospital on September 7, 2005.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to May 1970.   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Gainesville, Florida. 
   

REMAND

In February 2006, the veteran submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals.  On that form, he indicated 
that he wanted a Travel Board hearing at the local VA 
Regional Office (RO).  No such hearing has been held, and the 
veteran's hearing request has not been withdrawn.  A remand 
to the RO in St. Petersburg, Florida, is required to comply 
with the veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

The Regional Office in St. Petersburg, 
Florida, should schedule the veteran for 
a Travel Board hearing, in the order that 
this request was received.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the agency of original jurisdiction.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



